"(~~


                                   HIWill'li!~tkA"vl.                                                                     ~- . ·•'liM¥
                                                                                                  o       ·        -          II



                        -1/IJR£:
                                         IlEA~AI/%·




      \




~
~'
l .




.·   ..


              L.· ...
              ' ._.,.


          j                                           .                      .                                .
                                          ....... -       '•'   ... ::....   ..;:.    ...... ':..;..·.,
                                                                                     ~-                   :   ;_..,,.   .......    •:   • •   • ••· '   ·~1. '   . . . :.~---·....   •
                                                                       ·'   ...   ',_,.

                                                                              ··,··         .,




                                                            .   . ':

               _..
               _     .   . ~..   ' :   ..   ·.   '   ....                         .     -
                                                                                  -:.:_;.

                                                                            ;~J:
~   ".: ·~
    r-=-:.
     ····-·
    .   ~· ~
                                                                      . w
                                                                      ··.,;·'"·:




                                                             ..   .




    ·.      .:   '   .


               '     .   ~

          ·. . . ·.. ·




.        . ·'



                             '   •..   .   ..   -   ;   ..
                                                                            '   .
                                       \




            '     l




          . . .       .   ..




                                           ,•
                                           r




                               ,   I




'   .r.
                                                                                                                                                                                                                         s'~trri~Y;l!iic£r.18iRi:1~~of:47f


 ;;~~~~;i~~?,                                                                                                                                        D..

                                                                                                                                                                               '
                                                                                                                                                                                   .
                                                                                                                                                                                       .




                                                                                                                                                                                                                          ~~~t~;~~)f&i~i
     . . EDITOR'S' NOTE'Several online"',;:··
    •... ·>eaq~~~:ptllii;¥pQ)tbc~~X~;·~~;:;:.~": ··
     .·: ·F,C!~¢,,Bq9~PM%9f.!rJ€J[!.t~,q;qp ,.~ .                                                                                                                                                                         · Joe:~M~\;lHowaridl·'>.lvf! ~\Ji.:k
        ·.. C!JJ?urstjay ~~QIY r~g~fpi~g tQ,e,;;~,                                                                                                                                                                        '. EEE~;so¥Rv,·.FOR TRtGo~}~~t
            ·:disrnissa(tp_st 'i(lq~thof driiing;,;·;·
                                                                                                                                                                                                                           ~rflft.f,o.1,FfRE~tEo~:8 ~R:!t~fi1:~}~)1
        ,, wn(t~:rritqxic~t~ft..charge~/i{~~(if~;.'                                                                                                                                                                        WAS         BER':8RIVER~LICENSE'..~:~·
     ,, ··iri)uly. again?t:Y.3(h·f;ourt;Qf ~;,




 ·, ;,·: .ves~enia.'!VIorodayri~~·,q~ •..

    .s.~t~~~;~,e~~~~f~1~k~~:i~~c:;ri ;·
                                                 ·:
                                                      ,'
                                      1· • ,:, \ :-~··:...;'
                                                :._.•'i
                                                          •



                                                              -1    :.
                                                                                 -



                                                                         :-~·:.' / :
                                                                                               •   :       •




                                                                                                                                                                                                                          ,J!;ilti.J
                                                                                                                                                                                                                          .HAVE·:GOT:·TOBEi'iJOKING!!!!;::.';



                                                                                                                                                                                                                          ~1;;~::~:::~::,:::
    . !·: ...average •')seconcj: class1:r0i.:r:!,i'{. •
 ...·~ ,:citiz~D .'ari~rere'from "::1i\;;,5f!f.
     . '1~~·years:to plea~bargair:l :GrtC
    [I• '   l           '         ·,- '   t.•                 I '        '. [,       • .   ·           ,       ~.   ,

r '1'·' ,or.,even.have a.tnal.whethert-~1
  :r;: 'gJjjty. or:;innoceht:t.¢orruptiori; \. '                                                                                                                                                                          : .~~'~,S;i_, ~~~'J~g1r,ill,:,~~t. ~::l,
                                                                                                                                                                                                                          ·voTEiher:oufof'office '!r.z~~.' :~:
 ".iif .i~;~liyeJr~~8i ~ell: J~~vo'ritism)~r:


                                                                                                                                                                                                                          ii~lllt::
_:· { .. ~has'mad!'!.tts\way mto.· P.e>lit[cs' 1
  · !i)·:and,·:rn?nei,sure, dcie~)a,:~frr!,b'/
. ·',J1• q~lvott.·f:l.~!,?.t~f:tal,kingj\11 ·ctf:irt:·:
I : · • .wl'll~h\J)n;J~~u~e 1 ,has;alway?~1:·r: ,
    .._.·, beerii?fM~d,~s;:fa[;bId.  f
                                          1



                                              '-
                                                 , o.'t'h··:n'''d···
                                                         eJu 1c1a
                                                               .
                                                                             ''·t'em.dJ:·u'
                                                                     d. 1n·sys

                                                                                        ·
                                                                                               1
                                                                                                 !~· ', · f'.\l€i'i'~~~

                                                                                                      .   ·    ,..
    . exar;ryp.e., .. a .wou o_"··'" ;:... 'immediately!!!,·,::·~:· /''· :- , . ·.;::·;·~r,r' ~. ·/·~,-.;_..~,:-.· , ',
                                                                                                                        1


                                                                                                                        '
                                                                                                                         .G : -11' ID!I·~~· 1 ' . ··. ·
                                                                                                           "'~ ··.'·?'"-•' , . . . . - .
  ' Jli~y,,sJl.ould .be setting the_,:.. e(_,_~(j6f;.g'~6fia·;vdll.sho'~i(i·resig' r,':·w · ;~·;](~·.. ··;;,C;_ ;.( ·:,-,. -.
                                                                                                                          ' · ,,,£ . .,, ·
                                                                                                                                                              .'dlismissecl
                                                                                                                                                                  '    ·• h t t t k
                                                                                                                                                                                    Does the
 ' :. 'Cqllea_,.·y~dge~'~~re, ~.\disgra9e'":~'':~vo'Li!re}af(elnhar{assrnerit\J .. ::.~;· ~r~~~.~~9~.8~'jn,~[l w~~tr~esl \,_''/fr~~;1rJar ~ases ,are "routinely" shenanigans at work. Let his
                                      •' ' ' AJ~Y't'                                  . uJrg.le ,,.,,                                                          ,,.,., • clue to lack of
                                                                                                                                                               evidence mal\e it nght?
                                                                                                                                                                                     f
                                                                                                                                                             ')ps·sac. t a 1 a es or an
                                                                                                                                                                                                Chris Ramos: Typical
                                                                                                                                                                                                                          lll~llif~~!
                                                                                                                                                                                              : political buddies wall\ and
                                                                                                                                                                                                slamming everyone else. "In
                                                                                                                                                                                                tl1e best interest of the law", •
                                                                                                                                                                                                                                  Roberr~war..:·:Rif?i•·:Jt~''~"i">"·
                                                                                                                                                                                                                          '8qN.~$~~~~~~(~J~~·R ~t~Jf~t     1
    . h~pf?en~d lf.slle·woy.ld ()f.:;·... . :'·::,, :\·'                                                                       .> ,· .·., .,.'
                                                                                                          Jose.Guzmam T~ils g1ves .. 1ssueto hrt close to horne     ·.                                                            JUSTICEik(,''''"'.,.,.,.,W:}~"'''f'
                                                                                                                                                                                                                            ~~:Gi&H~~~~';t:
                                                                                                                                                                                                is to conduct it fairly across

    ;,~i~;~::e~~~t:rer~~r~~\'~~~~~,;~~"~!!~~' .;'llti~f/~~~ttr~Jl~\)' 'tJb%":!.'',~ ''e~ou~                                                                                                     the board. What a disgrace.
                                                                                                                                                                                                Tl'le worst part of all of this

                                                                                                                                                                                                                                                ~
                                                                                                                                                                              eay          is
                                                                                                                                                                                                is the "honomble " Longoria
                                                                                                                                                                                                won't llave tile integrity to                                                          _.,,, ·'
                                                                                                                                                                                                step down, Just another day
                                                                                                                                                     ·.                                                                                                                                                                                                                                                                                                                                                    '•ty;_;:) -~~.: . :1
                                                                                                                                                                                                                                                                             '                          '       .                     ·:l      .-        '         '        ... :'..                   .
            6A                                                                                                                                                              The Monitor, www.themonitor.com .1 WEDNESDAY;:;DJ;C~IVIBE~t10,';2«l1f&
                                                                                                                                                                                                                                                                                                                          ·          a , .. . · ·· · ~ . .: : ·. ·.           ·I _:   ••   • •     •

                                                                                                                                                                                                                                                                                                                     --:: ~··,_ ~r-~-.::_..... : ; -:// ;· .. _.,: .., _.                        .~--.-

                                                           -and media coverage ofthe                                     said he assumed the initial                   But Rodriguez said the hundreds of ~-- . lot ofy6ting folks and pfbf~s~ :
            LONGORIA                                       c~se. And he. said the ~is~                                   file McAllen police. sent his · sruneprocessl~slllts''iri ~l1n~;~\ D~s ;; ~- _t~ii~}i!~'~ ' 1 1 ~::~~~~on~~:~a~;~~-;~of.tli~:&fili.e,::,
            From Page. IA.                                 tnct attorney was throwmg                                    prosecutors· contamed all •· dr~ds of other. DWI pros~.·.r. The·:· ·i·,unfair". . .. . . . .. . ;,(;,.\~onsideration;:>I:ye'tlad hw;H                                                                                                                                              I
               Hidalgo County District                     blame at his department to                                    the evidence.                 ' '         ecutions every year, and part of this is li;:dtl§ti6~i~1~~~:~;J. :. areds;ofpeople 'on pre-trial
            Attorney Rene Guerra said                      distract fr_om Guerra's o~                                       · "Wl1a~ · ~e heU ·good_.is jt:, · ·911err~·~~, ~~i~~fof.te}?,_~~-~~? that • the; sys"Al'£8'6g~'d~}j!~1N . diversioh.i\;~·~·!;:,t';j· :1(_:~/:>.:; •;:~r ·
            the prosecution of 13th                        transgr7ss10n.- affordmg                                     to ha':e It at,the PD,~w,h~n! ;i,Jnv~stigatiqn~~er,e,}n~Ik !l;·,:~:·: .. ;f.!;t~ ,i:J:'·'·; l~ /
            police:. dash-                                 swn of that, he's trymg to                                  T find out' that ll1'1\1cAllen, . th9usand~~·:ofpeople·sery].I:lg· tors :·ha~ ~P-J~B~cFtfli'r~tt~ :,~·::Jjl;;would· pave ,Lm(ld~ ~'!Ire ·
            board camera                                   shift the bla~e."                                            ~ec(}.use ··it takesJinfopna- Dvyi':¥~,~~eiic:.~s ~in ·.1-Pq,fi:I~o · · ces~:,. to ·that' ~~P:~tm:~~~fSJ~l ;~at regardle,s~sWh\lh(ltl:m. not),,;}las; wor.~~~!;:fgrtrr~fl}.};~? likely .. ?ave :¥il1'' . ,,~ _,.~%~-· ,.J~thi_I}ki(~_llmR?~t~t that:~e
            forward to his .                               the police statiOn. tha~ _did                                         !o
                                                                                                                      · go~ng do ,that. !lotfQ.f,JA:i~ f~~~l~Jt~J}~T:?~!'l · be,;n Similar. Ui'i_ /'~\·! ·;i~~ . have :cornl)lumc~tiO?L:~th.
            office. He rec-                                pot ~how Longor~a. VISI?ly                                   .· ...J h~ye:;it,~tr~n.~,f'I.~~g;;_~~;:·;,~·.'.'.c~o.\1,~;~Bf,t~}t?f!~&\t%P:~~}p ..:.., Haq. ··~ 1 ;'!:&~~";: · ,.; ./;~) .. Ja~·· eilfpr-g~~s·t-~,.-
                                                                                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                                                                                                   ~ 'll•
                                                                                                                                                                                                                                                                                             aJ c :E::'-B
                                                                                                                                                                                                                                                                                            ..Q
                                                                                                                                                                                                                                                                                                                --  ~~: Cl) :. ~;'!\ ;. :}J!~
                                                                                                                                                                                                                                                                                                                 c:,~
                                                                                                                                                                                                                                                                                                                ~ "'~-
                                                                                                                                                                                                                                                                                                           aJ aJ> 1--':.C:
                                                                                                                                                                                                                                                                                                    .aJ " .;3.              ;a
                                                                                                                                                                                                                                                                                                                                ....: ··,:·

                                                                                                                                                                                                                                                                                                                             "' o ·- u'
                                                                                                                                                                                                                                                                                                                  '' 'ro ·'en]"C;·Ji
                                                                                                                                                                                                                                                                                                                                                             •... ,          .-,,i-




                                              ~E] ~ "f~ £ ~ -~~ .!:> ~ 5 :S• ~'.§ *~ [ .·~s1j'" §:.5                                                       · ~--g,,s ~- ~ o :! .C': •''ll >- • 'o 8 ""-~ ~ il- c: -~-
                                                                                                                                                                                                           ro"':::i··.::·o-s

                                         "8] ~                                                                    ~" •.~ ~~ ~ ~ 11 ~,aS h..S -a::~:!!> ia';IL~~ 'ii hE.1f~~·~til~'·
                                                ---                                                                                   ,          ro·   ._ -.-
                                                                                                                                                                   •·                   ......     o               o o
                                                                                                                                                                                                                    ;::1       ..Q ;;:>         'til        u           '·'·''"' .....     - ·      "" ; : aJ ro--o
                                                                                                                                                                                                                                                                                                               B·' -,£1 ''1';1!''
                                                                                                                                                                                                         '0:!



                                       " "' • ~
                                                                ,       •         •    • ,         1;;       •,_,                    1;;                                                 C                                                                                  .j;;           ,;o '0 .E ·

                  -" 1;1 lJ JJ  1f. ~ "'- -~.:; ~ ~-:.,             ·~        :(.gt&,,._~J·.~ ~
                      g; "§]
                                                                                                                                                                                                                                                            0
                                       B                        §                                                                          :->

                  'ij ~         ~ :a-~ ·ci'f ~• ~ ~ -i'l."' '§ 1t• .,• . -£~ ... -"•                       J'! ~          ~ ..S '!! :1f 'Ji ., ,aS ·:: :~ ~ ·-:.c ~-,•.• ~ "'
                      • -                                       u                 - -o c.          0        •   -        "       " "'            •           0                      ,. .                 0   >-S     0 .o."                            0 ., 0              ...        "· " "                0 . .,.                                      u " •

                                                                                                                   il ~ '·" m••• g,~ ~
                                            0             0                                                              o       o                                                               o        >-. c                "' '                                    IE ::; • "'-"                   g.";'   "      0   !l, --c"'



             ge ~ ~% ~ :s 1'.-E 10E ~ "' : ~ ~ ~ ~ § ~ :> ~ s h }i~ ~];~~I. ~ 9 N§>:;; .H ~J.i ~] g£ 50~ J5~. ~ s ~ ~ ~ ~] ~ ~ -~_:,g §-.~ -~ ~; ~
                      0-"                                                                          0                                                                  0" " " ""'                                                                            0
                                                                                                                                                                                                                                                                                                                                                                        0

It~..> I:
 0-.          -   -   "
              (:1 " o"' .aJ1;:jiil_"'·]·>::.~"Ero~aJ"iilQJgjf5· ""
                                                          o
                                                                            0

                                                                                  "'     "£ •..u.,    ~ :. -"'~os=.
                           §.!"l!l .., " " 8 ."" ~ • · s .;a :r: ~ • ~ "' ~ • ··s.g ~ ·• ·c ~ "' ., ~ •
                                  0    -        •                                 0            -   0.
                                                                                                             u
                                                                                                                     .
                                                                                                               3 9 - ,._
                                                                                                              •.,
                                                                                                                             •
                                                                                                                              ~ !"l.., e:l..o_.o....Qc~.·.
                                                                                                                          fii~o-:§8.
                                                                                                                              '"
                                                                                                                                     0-
                                                                                                                                     .,,_   ~ 8 • i».c  c
                                                                                                                                                                                                                           "         0
                                                                                                                                                                                                                                     u
                                                                                                                                                                                                                                            "·
                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                            >
                                                                                                                                                                                                                                                                     -d
                                                                                                                                                                                                                                                                   o        "'
                                                                                                                                                                            .                                                                                                                                                .·. "      • ..
                                                                                                                                                                                                                                                                                                                                              . " .. ,. ·>?i·
                                                                                                                                                                                                                                                                                                                                                                   71
               ·~~~{ill:·
                      . . '. -._ .:-:. ·.·k~·!r.~s~;E:·~r:w~:;n:.l:~~t·r~~~:. •-                                                                                     .· .:' ~j;if~                     F.·}~.:~~:L.~:;.u.-~~:·;_· _j~:-
               ::~~::l, ·a····s· · ,__ -Ar~-e~
               ·;t~;::             ·              · · H·J                             ·-\J·.l~\:1                                     ..
                                                                                                                                          ·.                           ·'.
                                                                                                                                                                       .. G>J).
                                                                                                                                                                      -·
                                                                                                                                                                           I~.
                                                                                                                                                                              .-.·L~~~~
                                                                                                                                                                                                          o       ·r·-·1·· n :a,~_ -,~kJ.
                -:~~t.;''·:/;1~           '·:
                                                                                                                                                                                                               ;     .   ·.   r.

                                                                                                                                                                                                       ',.'•\ :::t:•~J~>'tfr -:.~'t::~~::·:~~~:~
               .r. ·o:~;;eom-wa ·-·
                                                                                                                                                                                I   \]\tJ
                                                                                                                                                                                ··-···-:·1
                                                                                                                                                                              . . . . -I
                                                                                                                                                                               .. . '

               ~ j;S;\·.·_- ~ ~~i:r'~:~;.~(~;:;rtii~~8~iv~~~--~~~!Miw:.::. ·.
                                                                                                                                                                                       i.;


               ., ·. .       ···~exas·'"''
                                                                                                                                                                                       -''~; 1
                                                                                                                                                                                          ·;




               il} ·.:., .-\~i?f.~~~g4~t . ..
               ~:tpU
                                             (ti··;;l:
                            1iC-'"'T'n·o~\t·.jf,::.·
               :.~..:- . ' ,:j:. :~;.~~(~~..~,:.,r,:·~::;~
               j.t,.'      ..:...          ,':·~---         'v'_   :·.:;:;'••"-'•""""tl•:,.,. ~,,,...
                          '1 '                                                              •{,,ff"l,                                          .

                    l .'                   ·' •
               l·~co l!ui;J;t1·;·      ;. ·o-~
                                                                                                                                          'I,.          , -

                                                                                                                                                          ·;!
               ~.l,~l::f'·.:f:,:.,-/2Z,;·,[{).I  i ''·~·····•f•l '• '.' .'
                111
                     ·~·111U· ·                                                               .t   f           •               +                                ~
                    ~                                                                     ~
               \'       I' '


                               .;. '. . . ..H:~_.~,;,Yi;~if)nr!r,
                               '       '              ..,          ....;




                                                                   ... ::
                                                                              --..


                                                                                      i
                                                                                                   '     • ) '           '.,    '                  '




                ;;f~E~~c~~f;~~:f~t]
                  \"i:  :_HOUSTON,~_.-:,     't,The-dFBP-and·.,, .·
                                                                    ,. :
                :\·:T~~as•uadii~f.~xf¥~:~~e-~c!Wg:l:~:\:tew,:' .··                                                                                              !:
                .')task.forcelcreatea
                                   .. ,, m:·the·wilke of '                                                                                                      .:
                   ., •. · -                 ......   ·"·~·~1rn,.,..,.

               ':':)pu]?li~~-w,~?qtith-' .
                                                                                          ·.•:J~       ,..,.   1 ~n,.,.·.,-,,                  ,

                                                                                                                                                           /i   ,,


                                                                                                                                                                                         'i
               ~ ~:Te:J,Ca~. th~~:tP.IRtJ,ght;Aown.,,a: ~J;le~~.                                                                               ·. . r.,
                .":iff;'ajudg~·;·~A~~W~t.a~1W:IJ~Yc,and                                                                                        · :::;                                      i
                ; ;c:?thet ~Ieqed'gf.!]gif#_..s~i;;.l.:_;~~~-i·:.'i 1 _ ·: ••: ':. · ~::                                                                                            -l'EtY,~¥.S:. P.~:~~s-~~~;~~~~t~j
                                                                                                                                                          _,ti

                                                                                                                                                                                                                                                    t].!G
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                   /. ·;   V·.:~
                                                                                                                                                                                                                                                                   '




 I •.·•· -'~---.-.,. ' .. ,·, . -,-""'"'"'··-~·.-.,..- ·.· '.-'4ry· •.·l,:. ·'.';!r·

1 .• /u.:,'\ \ :;;.. , :: ::Seei• CORRUPTION'·!: 7A······, ,··~ •
                                                                                            .. ·41
1~:.:··:·.~-:·1: ~;~it·/-~:~~:~:·. !=·-~~~iD'.rfA}~·r. lf~}t~~:t·~;- ·.::}·;~·:fr r:.-' · ~: ·_- \}l
,,~·--·~
                                                                                                                                                                1
                                                                                                                                                                                                                                                   ;.; fj
                                                                                                                                                                                                                                                   ' ..    '"I


~t~1{? i~~:~_~>:~:.::\~.:}';~:~H\\';l,:!·~:'';;,-;~··                                                                                     I/ :-~:,_
14-50061 Reynaldo Flores v. San Antonio Police Department, et al


                                                     General Docket
                                   United States Court of Appeals for the 5th Circuit
 Court of Appeals Docket#: 14-50061                                                     Docketed: 01/23/2014
 Nature of Suit: 3550 Prisoner- Civil Rights                                             Termed: I 0/29/2014
 Reynaldo Flores v. San Antonio Police Department, et al
 Appeal From: Western District of Texas, San Antonio
 Fee Status: IFP pending 5CCA

 Case Type Information:
   1) Prisoner w/ out Counsel
   2) State
   3) Civil Rights
 Originating Court Information:
   District: 0542-5 : 5·13-CY-2
   Origin~lting Judge: Samuel Fred Biery, Jr., Chief Judge
   Date Filed: 01/02/2013
   Date NOA Filed:                         Date Rec'd COA:
   01/17/2014                              01/17/2014
 Prior Cases:
    None

 Current Cases:
   None
 Panel Assignment:     Not available




Docket as of 02/20/15 14:33:25                        page 1 of 5
14-50061 Reynaldo Flores v. San Antonio Police Department, et al


 REYNALDo'FLORES (State Prisoner: #1912036, #961543,   Reynaldo Flores
 W-02T)                                                [NTC ProSe]
         Plaintiff- Appellant                          CID Cotulla Transfer Facility
                                                       610 FM 624
                                                       Cotulla, TX 78014-0000

 V.



 SAN ANTONIO POLICE DEPARTMENT
         Defendant - Appellee

 BEXAR COUNTY DISTRICT ATTORNEY'S OFFICE
         Defendant - Appellee

 BEXAR COUNTY ADULT DETENTION CENTER
         Defendant- Appellee




Docket as of 02/20/15 14:33:25                  page 2 of 5
14-50061 Reynaldo Flores v. San Antonio Police Department, et al

 01/23/2014    i)   PRISONER CASE WITHOUT COUNSEL docketed. NOA filed by Appellant Mr. Reynaldo Flores
                    [14-50061] (NFD)
 01/29/2014    ~ INITIAL CASE CHECK by Attorney Advisor complete, Action: Review after Fee Issue is Resolved
                    (PLRA case). [7555830-2] Initial AA Check Due satisfied .. Awaiting District Court Action deadline
                    due on 02/28/2014. (Motion for IFP pending in d ct) [14-50061] (NFD)

 02/06/2014    ~ DOCUMENT RECEIVED- NO ACTION TAKEN. No action will be taken at this time on the motion
                    for preparation and designation of the record because it is premature as the appeal is under initial
                    jurisdicational review. [ 14-50061] (TMR)

 03/15/2014         DISTRICT COURT NOTICE- IFP pending for Appellant Mr. Reynaldo Flores. Awaiting District
                    Court Action deadline updated to 03/28/2014 [14-50061] (MCS)

 04/21/2014         DISTRICT COURT NOTICE- IFP pending for Appellant Mr. Reynaldo Flores. Awaiting District
                    Court Action deadline updated to 04/28/2014 [14-50061] (MCS)

 05/06/2014    00   DISTRICT COURT ORDER of05/0l/2014 denying IFP for Appellant Mr. Reynaldo Flores because
                    appeal is not taken in good faith- fee assessment required- BAUGH case. Awaiting District Court
                    Action deadline satisfied. Fee due on 06/05/2014 for Appellant Reynaldo Flores [ 14-50061] (MCS)

 05/13/2014    00   DISTRICT COURT ORDER of05/12/2014 denying IFP for Appellant Mr. Reynaldo Flores because
                    appeal is not taken in good faith- fee assessed- BAUGH case. [14-50061] (MCS)

 05/23/2014    ~
               -    MOTION filed by Appellant Mr. Reynaldo Flores to proceed in forma pauperis in accordance with the
                    Prison Litigation Reform Act (PLRA) [7643319-2] Fee deadline canceled, [14-50061] (TMR)

 05/23/2014         BRIEF IN SUPPORT filed by Appellant Mr. Reynaldo Flores in support of motion to proceed IFP in
                    accordance with PLRA [7643319-2]. [7643321-1] [14-50061] (Incorporated in IFP motion) (TMR)

 06/04/2014    00   DOCUMENT RECEIVED- NO ACTION TAKEN. No action will be taken at this time on the letter
                    regarding the IFP motion received from Appellant Mr. Reynaldo Flores because the court is still
                    undergoing initial jurisdictional review. [14-50061] (TMR)

 06/06/2014    ~    DOCUMENT RECEIVED- NO ACTION TAKEN. No action will be taken at this time on the Jetter of
                    6/3/14 received from Appellant Mr. Reynaldo Flores because the appeal is undergoing initial
                    jurisdictional review. [14-50061] (TMR)
 06118/2014    ~ DOCUMENT RECEIVED -NO ACTION TAKEN. No action will be taken at this time on the letter of
                    6/13/14 received from Appellant Mr. Reynaldo Flores because we are unable to determine the relief
                    appellant is seeking. All correspondence to the court should be in English. [14-50061] (MRW)
 07/21/2014.   00   DOCUMENT RECEIVED- NO ACTION TAKEN. No action will be taken at this time on the
                    emergency motion received from Appellant Mr. Reynaldo Flores because the appeal is undergoing initial
                    jurisdictional review. [14-50061] (TMR)

 10/13/2014         AFFIDAVIT OF FINANCIAL STATUS filed by Appellant Mr. Reynaldo Flores in support of the
                    motion to proceed IFP in accordance with PLRA filed by Appellant Mr. Reynaldo Flores in 14-50061
                    [7643319-2]. [14-50061] (ADB)

 10/29/2014 ~       COURT ORDER dismissing appeal for lack of jurisdiction [7763850-2]; denying as moot the motion to
                    proceed IFP in accordance with PLRA filed by Appellant Mr. Reynaldo Flores. (IN DETAIL)
                    [7643319-2]. Judge: CH, Judge: JEG, Judge: SAH [14-50061] (NFD)

 11/12/2014    ~ "Objection to Mandate,etc" Treated as a MOTION filed by Appellant Mr. Reynaldo Flores for
                    reconsideration of the 10/29/2014 court order to dismiss appeal for lack of jurisdiction [7763850-2],
                    denying motion to proceed IFP in accordance with PLRA filed by Appellant Mr. Reynaldo Flores in
                    14-50061 [7643319-2] [7784830-2]. Date of service: 11/07/2014 [14-50061] (NFD)


Docket as of 02/20/15 14:33:25                           page 4 of 5
14-50061 Reynaldo Flores v. San Antonio Police Department, et al

 11/28/2014   00   Motion to Amend Judgment TREATED as a MEMO IN SUPPORT of motion for reconsideration
                   [7784830-2] filed by Appellant Mr. Reynaldo Flores. [ 14-50061] (SEP)

 11/28/2014   ~ DOCUMENT RECEIVED- NO ACTION TAKEN. No action will be taken at this time on the
                   "manifesto" received from Appellant Mr. Reynaldo Flores because the case is dismissed. A motion for
                   reconsideration is currently pending with the court. Additionally, the motion to amend judgment has
                   been filed as a memo in support of the motion for reconsideration and forwarded to the panel.
                   [14-50061] (SEP)

 12/10/2014   ~ COURT ORDER denying motion for reconsideration filed by Appellant Mr. Reynaldo Flores. (IN
                   DETAIL) [7784830-2] Judge(s): CH, JEG and SAH. [14-50061] (NFD)




Docket as of 02/20/15 14:33:25                       page 5 of 5
..




            ·, ~:f

     10 dead;after                                          ..                    ]   :nonitor.com 1THUR$DAY, JANUARY ;15, 2o;s_.
     r)iiSoir buS' skidS tiff ·•.                                             l                                      ·.·.:·~-to rest-~n it~slde, .I1ext to ;tl~e.
                                                                                                                                                                                    .-:
                                                                                                                                                                                      'j
                                 h
     high,\4iay/ i&:.tratil! ··,.1                                                    sus::··-        . . ·•. . ·_ •. railro~4 tracks, trumplepWiih·:
                                                                                      From-Page_JA·· ··' )--~ :, ", · · . ·h~rydamage to its front and:
                                                                                                                                                                                      ;
                                                                                                                                                                                      j
     ~y· sdsv .:B~ANEY~-ANti DAVID W~~·REN•(::·· .·:- · J
     t'~~-~~-~P~.'t~~~: p~~.~,J:!r .{:;~~~I~, -.:;;;i~~F 1:: :,. :..-::;]
                                                                                      h~t~.e
                                                                                      cuffed
                                                                                                   .      _wfiod~~~~ ~:-~~~~rc~~~~il~~~:.~r-~~; .; I
                                                                                                              . offi~.. . The· Unjc;u}:Pa~ifi'¢. fre_ight.· ·,. :'I
        ODESSA~ Apri,sori bu~. sldpctictoff:·: .. ;,1                                             Some Qfth~ip          were:
                                                                                                                        trai.U. _With' _f~~t IOCQmotiv~~~ .•.._,
                                                                                                ·    the'bus.;lfter it 'and 58 c~~ c!ime~ to a stop.:
     cu1iry texas highw~y; '51~9 .?o~\~;e¥\.·~ ~:: . j
     banKinent -and colhded>. w1th a- p~ssmg : .·· . \                                             ·    ·s'aid Tro_6p_er  soo~ ~fter: No~~ .?f-:1~~. cars.,
     ~rei~ht[ iy~~~}-r~~ij~~?~r;~':ki\ling~·e_i_~~r·; ·.. :                                              · of the Texas · derruled, bll:t two contaJP.-ers, ·
                                                                                                                                    .at the' rear. Of th'e'train-were·, ·.
                                                                                                                                                                                      l
                                                                                                                                                                                      1


                                                                       -· · ·' ·-1
                                                                                                           ihl·;,_·,; ... t<>hr-.
     mmates and two correctiOns officerS/ill:'.·
     clu~i'ig the b. us 'driyer,-~uth~riti~s silld~ ;: .                                                                             damaged,· s~!:f)~v1ark p~0s):·a· ·              ·!
                                                                                                                                     railroad SpOkesman:·'' .· .._· ..• ·:· . ·'
             overpass. oii ;~Ii,~ersta~e 29 \was
                                                                                                                                                                                      I
      j .
                iCeWeqhesd.ay·          . · .       .
                                                                                                                                    . .Tne~co'ntainers ~e:r~ carry-                ·. I
                                                                                                                                     ing hundreds            ·               ·~·
                                                                                                                                    'of parcels
                                                                                                                                     R. . 6k.a
                                                                                                                                          . . .g_




                                                                          ·-·t
                                                                              !
                                                                           ·.l
                                                                           . ,j
                                                                             .,
                                                                            . I
                                                                         . l

                                                                            .,
                                                                           . I
                                                                              I

                                                                          ...
                                                                           . I
                                                                           .!
                                                                             I
                                                                             II
                                                                 \C. '
                                                                 ~-
                                                                             I                                                                                                      ·''




                                                                  ..
                                                            .... ~·


                                                              -~·.:
                         ~   -· ...... ·   .\   ....... .